United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 08-2669
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Southern District of Iowa.
Manuel Murueta-Espinosa,                 *
                                         *     [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: January 13, 2009
                                 Filed: April 20, 2009
                                  ___________

Before MURPHY and SMITH, Circuit Judges, and KAYS,1 District Judge.
                            ___________

PER CURIAM.

       Manuel Murueta-Espinosa challenges his 24-month prison sentence imposed
by the district court after he pleaded guilty to one count of being an illegal alien who
returned to the United States without proper consent following deportation, in
violation of 8 U.S.C. § 1326(a) and (b)(1). On appeal, Murueta-Espinosa argues that
the district court erred in classifying his prior conviction under Iowa Code § 714.7,
"Operating Vehicle Without Owner's Consent," as a "crime of violence" under
U.S.S.G. § 2L1.2.

      1
        The Honorable Greg Kays, United States District Judge for the Western
District of Missouri, sitting by designation.
                                          I.
       On appeal, we review the sentence to ensure that the district court did not
commit a significant procedural error such as miscalculating the Guidelines range.
Gall v. United States, 128 S. Ct. 586, 597 (2007). We review a district court's
interpretation and application of the Guidelines de novo. United States v. Mashek, 406
F.3d 1012, 1017 (8th Cir. 2005).

       In United States v. Lindquist, we expressly held that a prior Iowa conviction for
operating a vehicle without the owner's consent constituted a "crime of violence" for
purposes of § 2K2.1(a). 421 F.3d 751, 753–55 (8th Cir. 2005). Subsequently, the
Supreme Court issued its decision in Begay v. United States, holding that to be
considered a "violent felony" under the Armed Career Criminal Act, the crime must
be similar in kind to the example crimes listed in the statute. 128 S. Ct. 1581, 1583,
1585–86 (2008). In United States v. Williams, we held that, in light of Begay, the
Missouri offense of auto theft without consent should no longer be considered a crime
of violence under § 2K2.1. 537 F.3d 969, 975–76 (8th Cir. 2008).

        Here, Iowa's statute for operating a vehicle without the owner's consent is
analogous to Missouri's auto theft without consent statute. Compare Iowa Code
§ 714.7 ("Any person who shall take possession or control of any . . . vehicle
. . . without the consent of the owner of such, but without the intent to permanently
deprive the owner thereof . . . .") with Mo. Rev. Stat. § 570.030 ("A person commits
the crime of stealing if he or she appropriates property . . . of another with the purpose
to deprive him or her thereof . . . without his or her consent . . . ."). Iowa's statute and
the Missouri statute discussed in Williams are sufficiently similar such that the
decision in Williams controls this case. Therefore, we hold that the Iowa offense of




                                            -2-
operating a vehicle without the owner's consent is no longer a "crime of violence" for
purposes of § 2L1.2.2

                                        II.
      Accordingly, we vacate Murueta-Espinosa's sentence and remand for
resentencing in accordance with this opinion.
                      ______________________________




      2
      The distinction between "crime of violence" under § 2K2.1 and under § 2L1.2
is immaterial for purposes of this decision.

                                         -3-